Title: Abigail Adams to John Adams, 14 December 1793
From: Adams, Abigail
To: Adams, John


my dearest Friend
Quincy decbr 14. 1793
I hope this days post will bring me a Letter from you at Philadelphia, and that I shall hear you are well and at mr otis’s tho obliged as they say to keep Batchelors Hall for a short period. mrs otis I trust will be with you before this Letter. I wrote by her tho I had little to inform you of. your Farm will occupy your mind I know Sometimes and you will wish to know if the ground is broke up which you left unfinish’d. the stones have been removed and one days work after a Rain has been performd. the people were anxious to compleat it the next day tho the ground was stiff, but [in] the attempt they Broke the beam of the plough & were obliged to quit. we have sent it to be repaird & the first opportunity it will be compleated. the weather has been pleasent & the Sea weed is attended to every day when, wood is not. Arnold is very anxious to tarry with me and has offerd to stay at six dollors the winter Months. at present I thought I could do without him but gave him encouragement that I would hire him if snow came so as to get the stones across the pond. what can be done with the set of wretches who have begun their winter depredations upon the cedar pasture, Cut down trees lately as Arnold informs me, Some of those which the fire past over have been seen at wilsons door. Humphries informs me that the lot call’d Ruggles’s a bound tree containing 5 foot has been recently cut down & others near it & carried of, by nobody knows whom. Boilstone Adams has had his shop broke open this week 2 sides of soul Leather Boot legs & several calfs skins carried away. they broke the Glass & then unfastned the window in shrt we seem to live amongst a people who have no sense of Right & wrong— Remember me kindly to all inquiring Friends. read columbus—and let me know the opinions of those who do.
Yours most affectionatly
A Adams
mrs Brisler & family are all well
